


110 HR 2753 IH: University of the District of Columbia

U.S. House of Representatives
2007-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2753
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2007
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend title III of the Higher Education Act of 1965 to
		  include law school and other graduate schools of the University of the District
		  of Columbia as eligible professional and graduate institutions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 University of the District of Columbia
			 Graduate Programs Act.
		2.Professional or
			 graduate institutions
			(a)Eligible
			 institutionsSection
			 326(e)(1) of the Higher Education Act of 1965 (20 U.S.C. 1063b(e)(1)) is
			 amended—
				(1)by striking
			 and at the end of subparagraph (Q);
				(2)by striking the
			 period at the end of subparagraph (R) and inserting ; and;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(S)University of the District of Columbia
				David A. Clarke School of Law and other University of the District of Columbia
				qualified graduate
				programs.
						.
				(b)Conforming
			 amendmentsSection 326 of the
			 Higher Education Act of 1965 (20 U.S.C. 1063b) is further amended—
				(1)in subsection
			 (e)(3), by striking (Q) and (R) and inserting (Q), (R),
			 and (S);
				(2)in subsection
			 (f)(2), by striking (Q) and (R) and inserting (Q), (R),
			 and (S); and
				(3)in subsection
			 (f)(3), by striking (A) through (R) and inserting (A)
			 through (S).
				(c)Authorization of
			 appropriationsSection
			 399(a)(2)(B) of the Higher Education Act of 1965 (20 U.S.C. 1068h(a)(2)(B)) is
			 amended to read as follows:
				
					(B)There are
				authorized to be appropriated to carry out section 326 such sums as may be
				necessary for fiscal year 2008 and each of the 5 succeeding fiscal
				years.
					.
			
